[Cite as State v. Carr, 2013-Ohio-5312.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       ROSS COUNTY

STATE OF OHIO,                        :    Case No. 12CA3358
                                      :
     Plaintiff-Appellee,              :
                                      :    DECISION AND
     v.                               :    JUDGMENT ENTRY
                                      :
DAVID L. CARR,                        :
                                      :    RELEASED: 11/27/13
     Defendant-Appellant.             :
______________________________________________________________________
                            APPEARANCES:

Stephen K. Sesser, Chillicothe, Ohio, for appellant.

Matthew S. Schmidt, Ross County Prosecutor, and Jeffrey C. Marks, Ross County
Assistant Prosecutor, Chillicothe, Ohio, for appellee.
______________________________________________________________________
Harsha, J.

        {¶1}     The trial court found David Carr guilty of insurance fraud after he pleaded

no contest to the charge. Carr now appeals the court’s denial of his multiple motions to

dismiss based on a violation of his statutory speedy trial rights. However, statutory

speedy trial time never expired because time tolled due to the numerous pro se motions

Carr filed and the reasonable continuances the court sua sponte granted. Accordingly,

we affirm the judgment below.

                                            I. Facts

        {¶2}     On February 19, 2010, a deputy filed a criminal complaint against Carr in

the Chillicothe Municipal Court for failure to register his sex offender status, address, or

place of employment in violation of R.C. 2950.05. Law enforcement arrested Carr on

March 3, 2010. The next day, at Carr’s request the court appointed him a public

defender and scheduled a preliminary hearing. After the hearing, the municipal court
Ross App. No. 12CA3358
                                                                                            2
bound Carr over to the Ross County Common Pleas Court. A grand jury indicted him in

case number 10 CR 117 on three counts on April 9, 2010: (1) failure to comply with

R.C. 2950.05; (2) insurance fraud; and (3) theft. Carr received a warrant on the

indictment that same day.

       {¶3}   On April 19, 2010, Carr filed a number of pro se motions, including a

motion to represent himself and a “motion for disjoinder of counts,” in which he argued

that the counts of the indictment were unrelated and asked the court to conduct

separate trials on each count in the following order: count one, count three, then count

two. Subsequently, Carr filed additional pro se motions, including a motion asking the

court to appoint John Sherrod as “advisory and/or co-counsel” and a motion to suppress

certain statements. On May 28, 2010, the court held a hearing at which Carr executed

a waiver of counsel form, and the court orally granted his motion for self-representation

while appointing Sherrod as back-up counsel. The court also considered Carr’s motion

for “disjoinder,” which the court stated should really be titled as a motion to “sever.”

Orally, the court agreed to conduct separate trials on each count in the order Carr

requested. The court told Carr the trials would have to be held in three separate

months because jurors served for a month at a time. The court orally denied Carr’s

motion to suppress statements at a hearing on June 16, 2010.

       {¶4}   On July 9, 2010, Carr filed several motions, including a motion to dismiss

count one based on an insufficient indictment and a motion to dismiss all counts based

on a statutory speedy trial violation. Over the next few months, Carr filed additional

motions to dismiss based on the speedy trial issue and unsuccessfully sought the trial

judge’s disqualification. He also filed a motion for “summary judgment” and “objections
Ross App. No. 12CA3358
                                                                                            3
to denial due process, equal protection, and access to the court.”

       {¶5}   On January 28, 2011, the court issued an entry ruling on Carr’s pending

motions. Among other things, the court denied his multiple motions to dismiss. The

court also altered its oral ruling on the motion for disjoinder and decided that while it

would sever count one from the other counts and try it first, counts two and three would

be tried together at a later date.

       {¶6}   The court set count one for a jury trial on January 31, 2011. However, the

court sua sponte continued the trial over Carr’s objection until March 23, 2011, because

Sherrod did not appear for it. On March 23, 2011, the court continued the trial again

until May 23, 2011, because “an essential defense witness did not appear because she

had not been served with her subpoena.” (Appellant’s Br. 4). The court also released

Carr on his own recognizance on March 23, 2011.

       {¶7}   Before the trial on May 23, 2011, the court conducted a hearing. The

court explained that on March 25, 2011, Carr had been indicted in case number 11 CR

220 for failure to provide notice of a change of address in violation of R.C. 2950.05.

The State informed the court that the new indictment was intended as a substitute for

count one in case number 10 CR 117. The parties orally agreed to conduct the trial for

the offense under case number 11 CR 220; however, the court did not formally dismiss

count one in 10 CR 117 at that time. Carr told the court he wanted to represent himself

in 11 CR 220, and the court appointed Sherrod as back-up counsel again. Evidently in

the middle of the trial on 11 CR 220, the court appointed Sherrod as Carr’s attorney at

Carr’s request. After that trial concluded on May 25, 2011, Sherrod acted as Carr’s
Ross App. No. 12CA3358
                                                                                                           4
attorney in 10 CR 117 as well.1

        {¶8}    The court scheduled the trial on counts two and three in 10 CR 117 for

September 8, 2011. However, Sherrod did not appear for that trial date. After the court

made unsuccessful efforts to contact him, the court continued the trial date and

scheduled a contempt hearing for September 23, 2011. Subsequently, the court found

Sherrod was not in contempt because he was “confronted with a serious health

problem, the nature of which did not permit him to contact the court prior to the

scheduled trial date.” The court then set the new trial date for November 21, 2011. On

that date, Carr pleaded no contest to the insurance fraud charge, and the court found

him guilty. The court dismissed the theft charge based on Carr’s plea agreement.

        {¶9}    After sentencing, Carr filed an appeal in 10 CR 117, which we dismissed

for lack of a final, appealable order because the court never issued an entry dismissing

count one of the indictment. State v. Carr, 4th Dist. Ross. No. 12CA3312, 2012-Ohio-

5151. Subsequently, the court issued an entry to that effect, and this appeal followed.

                                       II. Assignment of Error

        {¶10} Carr assigns one error for our review:

        THE DEFENDANT-APPELLANT WAS DENIED HIS STATUTORY RIGHT
        TO A SPEEDY TRIAL.

                               III. Statutory Right to a Speedy Trial

        {¶11} In his sole assignment of error, Carr contends the trial court denied him

his statutory right to a speedy trial on Count two of the indictment – the insurance fraud

charge. Under Ohio’s speedy trial statutes, if the State fails to bring a defendant to trial

within the time required by R.C. 2945.71 and 2945.72, the court must discharge him

1
 The jury found Carr guilty in 11 CR 220, but we overturned that conviction in State v. Carr, 2012-Ohio-
5425, 982 N.E.2d 146 (4th Dist.).
Ross App. No. 12CA3358
                                                                                               5
upon motion made at or prior to the start of trial. R.C. 2945.73(B). The Supreme Court

of Ohio has “imposed upon the prosecution and the trial courts the mandatory duty of

complying” with the speedy trial statutes. State v. Singer, 50 Ohio St.2d 103, 105, 362

N.E.2d 1216 (1977). Thus, we must strictly construe the speedy trial statutes against

the State. Brecksville v. Cook, 75 Ohio St.3d 53, 57, 661 N.E.2d 706 (1996).

       {¶12} Appellate review of a trial court’s decision to deny a motion to dismiss

based on statutory speedy trial grounds presents a mixed question of law and fact.

State v. Nichols, 4th Dist. Adams No. 12CA955, 2013-Ohio-308, ¶ 14. We accept the

trial court’s findings of fact if they are supported by competent, credible evidence, but

we independently review the court’s application of the law to the facts. Id. Here, Carr

filed multiple motions to dismiss based on a violation of his statutory speedy trial rights.

The court did not elaborate much on its reasons for denying the motions aside from a

general finding that Carr had filed multiple motions that caused time to toll. See Crim.R.

12(F) (“Where factual issues are involved in determining a motion, the court shall state

its essential findings on the record.”). However, the record provides us with an

adequate basis to review Carr’s assigned error. State v. Younker, 4th Dist. Highland

No. 07CA18, 2008-Ohio-6889, ¶ 11.

       {¶13} “When the defendant moves for discharge on speedy trial grounds and

demonstrates that the State did not bring him to trial within the time limits set forth in the

speedy trial statutes, the defendant has made a prima facie case for discharge.” State

v. Cottrell, 4th Dist. Ross Nos. 11CA3241 & 11CA3242, 2012-Ohio-4583, ¶ 10. The

State then bears the burden to prove “that actions or events chargeable to the accused

under R.C. 2945.72 sufficiently extended the time it had to bring the defendant to trial.”
Ross App. No. 12CA3358
                                                                                           6
Id. A person against whom a felony charge is pending must be brought to trial within

270 days after his arrest. R.C. 2945.71(C)(2). Each day the defendant spends in jail

“on the pending charge” counts as three days. Id. at (E). For count two of the

indictment, Carr did not go to trial and entered a no contest plea. Therefore, to comply

with the speedy trial statutes, the trial court needed to determine his guilt within the

speedy trial time limit. Younker at ¶ 13.

       {¶14} The State initially arrested Carr on March 3, 2010, based on the complaint

that accused him of failure to comply with sex offender registration requirements. The

grand jury indicted him for the registration offense, insurance fraud, and theft on April 9,

2010, and Carr received a warrant on the indictment that day. In their briefs, both

parties omit from their speedy trial calculations the period between Carr’s March 3

arrest and the April 9 indictment, so we will do the same. There is no question that the

insurance fraud charge is completely unrelated to the registration charge. Thus, the

parties appear to implicitly agree that the insurance fraud charge was not “pending” for

purposes of R.C. 2945.71(C)(2) until after the April 9 indictment. See State v. Azbell,

112 Ohio St.3d 300, 2006-Ohio-6552, 859 N.E.2d 532, syllabus (“For purposes of

calculating speedy-trial time pursuant to R.C. 2945.71(C), a charge is not pending until

the accused has been formally charged by a criminal complaint or indictment, is held

pending the filing of charges, or is released on bail or recognizance.”). Although the

State counts April 9, 2010, against itself in its calculations, our calculation actually

begins with April 10, 2010 – the day after Carr was indicted. See State v. Delacerda,

6th Dist. Wood No. WD-12-021, 2013-Ohio-3556, ¶ 12.

       {¶15} The parties appear to agree the triple-count provision applies from April
Ross App. No. 12CA3358
                                                                                               7
10, 2010, until March 23, 2011, when the court released Carr on his own recognizance.

The State does not argue that even though the grand jury charged Carr with three

offenses in a single indictment, the triple-count provision should not apply because the

offenses were not all related and not tried in a single trial. Therefore, we do not address

this issue. But see by way of contrast State v. Dankworth, 172 Ohio App.3d 159, 2007-

Ohio-2588, 873 N.E.2d 902 (2nd Dist.), ¶ 37 (noting that “several courts have held that

when an accused is charged with several unrelated offenses in a multiple-count

indictment and all counts are to be tried in a single trial, the indictment is treated as a

single charge, and the accused is entitled to the triple-count provision” and agreeing

with this proposition).

       {¶16} In the absence of any tolling event, the trial court had to find Carr guilty of

insurance fraud by July 8, 2010, i.e., the court had to find him guilty within 90 days of

April 10, 2010, because the triple count provision applied initially. Because the court did

not find him guilty until November 21, 2011, Carr has a prima facie case for discharge

under R.C. 2945.73(B). Therefore, the burden shifts to the State to demonstrate that

events chargeable to him sufficiently extended the requisite speedy trial time.

       {¶17} The State contends that numerous events sufficiently tolled speedy trial

time. The State argues that several of the pro se motions Carr filed delayed this matter.

R.C. 2945.72(E) provides that the time within which an accused must be brought to trial

may be extended by “[a]ny period of delay necessitated by reason of a plea in bar or

abatement, motion, proceeding, or action made or instituted by the accused[.]” “R.C.

2945.72(E) implicitly recognizes that when a motion is filed by a defendant, there is a

‘period of delay necessitated’ – at the very least, for a reasonable time until the motion
Ross App. No. 12CA3358
                                                                                           8
is responded to and ruled upon.” State v. Sanchez, 110 Ohio St.3d 274, 853 N.E.2d

283, 2006-Ohio-4478, ¶ 26.

       {¶18} The State initially claims a tolling event occurred on April 19, 2010, when

Carr filed his “motion for disjoinder of counts” asking the court to conduct separate trials

on each count. See Crim.R. 14 (“If it appears that a defendant * * * is prejudiced by a

joinder of offenses * * * in an indictment, * * * the court shall order an election or

separate trial of counts, * * * or provide such other relief as justice requires.”). We agree

that Carr’s motion necessitated some period of delay. See State v. Knight, 2d Dist.

Greene No. 03-CA-014, 2005-Ohio-3179, ¶ 33 (finding defendant’s motion for separate

trial of charges tolled time under R.C. 2945.72(E)). As the State apparently

acknowledges, time did not begin to toll until April 20, 2010 – the day after Carr filed the

motion – because we do not include the date a defendant files a motion in our count of

days tolled unless the date filed is also the date the court resolved the motion. Younker,

4th Dist. Highland No. 07CA18, 2008-Ohio-6889, at ¶ 16. By this time, 10 actual days

and 30 speedy trial days had elapsed.

       {¶19} The trial court did not journalize its decision on Carr’s motion until January

28, 2011. However, the State argues the last day time tolled due to the motion for

"disjoinder" was May 28, 2010, when the court orally ruled on the motion. In other

words, the State argues that Carr’s motion necessitated only a 39-day delay. We

conclude this was a reasonable amount of time. By way of comparison, “[t]his Court

and others have suggested that the 120-day period prescribed in Sup. R. 40 for ruling

on a motion ‘serves as an indication of what a reasonable amount of time would be in a

typical case.’ ” State v. Staffin, 4th Dist. Ross No. 07CA2967, 2008-Ohio-338, ¶ 18,
Ross App. No. 12CA3358
                                                                                             9
quoting State v. Keaton, 4th Dist. Pickaway No. 95CA15, 1996 WL 271704, *2 (May 16,

1996). Thus, we find speedy trial time tolled from April 20, 2010, until May 28, 2010,

due to Carr’s “motion for disjoinder of counts.” In his own calculations, Carr concedes

time tolled during part of this period, from May 11, 2010, until May 28, 2010, in

recognition of the court’s need to conduct a “hearing on various motions.” (Appellant’s

Br. 6).

          {¶20} The State then offers two alternative “scenarios” for how we should treat

the time period between May 28, 2010, when the court orally granted severance, and

May 25, 2011, when a jury found Carr guilty of the registration violation. First, the State

contends we should toll all of that time, presumably because Carr delayed the trial on

count two when the court granted his request to first have a separate trial on count one.

Although we see the logic in this argument, it is apparent that Carr believes the court

took an unreasonable amount of time to bring him to trial on count one. However, we

need not resolve this dispute because as we explain below, we largely agree with the

State’s second scenario in which it contends that even if all the time between May 28,

2010, and May 25, 2011, did not toll due to the severance of counts, much of the time

tolled anyway due to motions Carr filed and continuances the court granted. And when

those tolling events are coupled with other tolling events that occurred after May 25,

2011, it is clear the court found Carr guilty before speedy trial time expired.

          {¶21} In its second “scenario,” the State contends time continued to toll on May

28, 2010, due to a motion to suppress Carr filed prior to that date, until June 16, 2010,

when the trial court orally denied the motion. In his calculations, Carr concedes time

tolled during this period. Therefore, we will also toll this time, although we note that the
Ross App. No. 12CA3358
                                                                                            10
court did not actually journalize its ruling on the motion to suppress at issue until

January 28, 2011.

       {¶22} Next in its second “scenario,” the State concedes time did not toll from

June 17, 2010, through July 9, 2010. Sixty-nine speedy trial days elapsed during this

period, i.e., 23 actual days to which the triple-count provision applies. So as of July 9,

2010, in total 99 speedy trial days had elapsed.

       {¶23} The State then argues time tolled from July 10, 2010, through January 31,

2011, due to “22 motions filed by Appellant (Includes dismiss, suppression, and

disqualification motions).” (Appellee’s Br. 4). For instance, on July 9, 2010, he filed a

motion to “dismiss all counts” based on an alleged statutory speedy trial violation, and a

motion to dismiss count one based on an alleged defect in the indictment. On July 23,

2010, he filed a “demand for dismissal with prejudice,” again based on a statutory

speedy trial violation argument. He filed an “addition to memorandum” on the speedy

trial issue on July 26, 2010. On September 1, 2010, Carr filed an affidavit with the

Supreme Court of Ohio seeking the trial judge’s disqualification. On September 13,

2010, the Chief Justice found no basis for an order of disqualification. From September

13, 2010, until November 24, 2010, Carr filed 12 motions to dismiss based on speedy

trial grounds, averaging about one motion per week. He filed a motion for “summary

judgment” on January 5, 2011. On January 18, 2011, he filed “objections to denial due

process, equal protection, and access to the court.” He objected to any further

proceedings on count one based on his complaints set forth in this document.

       {¶24} Carr argues that we should not toll any time between July 9, 2010, and

January 31, 2011. He admits that he “filed several motions to dismiss the indictment on
Ross App. No. 12CA3358
                                                                                               11
speedy trial grounds between July 9, 2010 and November 24, 2010[.]” (Appellant’s Br.

6). But he complains the court never held a hearing on the motions and did not “bother

to journalize an entry denying those motions.” (Appellant’s Br. 6). He argues that the

“182 days or 6 months that elapsed between the filing of his motions and Count One

being scheduled for jury trial should not be tolled because there is no valid reason for

the trial court to have allowed [his] case to remain in virtual limbo for such a lengthy

period of time, especially as [he] was incarcerated.”(Emphasis sic.) (Appellant’s Br. 7).

       {¶25} Contrary to Carr’s contention, the court did issue an entry ruling on all of

his pending motions on January 28, 2011. We recognize this means the court took

about six and a half months to decide some of Carr’s motions, like the July 9, 2010

motions to dismiss. “Although the Supreme Court has held that a defendant’s motion

tolls the speedy time period for a reasonable time: ‘[t]his does not imply that the state

may prolong its response time or that a trial court has unbridled discretion in taking time

to rule on a defense motion. * * * [A]s we have already stated, “[a] strict adherence to

the spirit of the speedy trial statutes requires a trial judge, in the sound exercise of his

judicial discretion, to rule on these motions in as expeditious a manner as possible.” ’ ”

Staffin, 4th Dist. Ross No. 07CA2967, 2008-Ohio-338, at ¶ 18, quoting Sanchez, 110

Ohio St.3d 274, 2006-Ohio-4478, 853 N.E.2d 283, at ¶ 27, in turn, quoting State v.

Martin, 56 Ohio St.2d 289, 297, 384 N.E.2d 239 (1978).

       {¶26} “[T]he Supreme Court of Ohio has suggested that, in addition to the facts

and circumstances of the case, courts should consider the time limits imposed by court

rules in determining how long to toll the speedy trial period.” Staffin at ¶ 18, citing State

v. Palmer, 112 Ohio St.3d 457, 2007-Ohio-374, 860 N.E.2d 1011, ¶ 24. And again,
Ross App. No. 12CA3358
                                                                                             12
“[t]his Court and others have suggested that the 120-day period prescribed in Sup. R.

40 for ruling on a motion ‘serves as an indication of what a reasonable amount of time

would be in a typical case.’ ” Staffin at ¶ 18, quoting Keaton, 4th Dist. Pickaway No.

95CA15, 1996 WL 271704, at *2.

       {¶27} Therefore, we conclude 120 days was a reasonable time for the court to

decide Carr’s motions to dismiss from July 9, 2010, as the motions do not appear so

complex that the court needed more time than that. Nonetheless, we conclude that

even after 120 days elapsed from the filing of those motions, the speedy trial clock

never started again until the court issued its entry on January 28, 2011, because of

other overlapping tolling events. For instance, from September 13, 2010, until

November 24, 2010, Carr filed about one motion to dismiss per week. The fact that the

court did not conduct a hearing on these motions does not mean the motions did not

delay the trial. Although our review reveals these motions to dismiss were somewhat

repetitive, Carr’s obvious impatience with the trial court does not prohibit us from tolling

speedy trial time due to them. “Allowing a defendant to file any motions he pleases

while not tolling the speedy-trial time would open the door for severe abuse of the

system. This would essentially grant criminal defendants the ability to bury the state

with paperwork and then claim a ‘gotcha’ when they are not brought to trial on time.”

State v. Wiest, 1st Dist. Hamilton No. C-030674, 2004-Ohio-2577, ¶ 23.

       {¶28} Like this court, the trial court had to take the time to review each of the

motions to dismiss regardless of whether they ultimately proved repetitive. The court

had to do this while also reviewing the other motions Carr filed, like his “objections” to

the court’s actions and his motion for summary judgment. Moreover, because of the
Ross App. No. 12CA3358
                                                                                              13
affidavit of disqualification Carr filed, the trial court lost authority to preside over the case

from September 1, 2010, until September 13, 2010. R.C. 2701.03(D)(1). Thus, the

court lost approximately two weeks of time it could have used to decide Carr’s motions.

See State v. Phillips, 4th Dist. Highland No. 09CA13, 2009-Ohio-7069, ¶ 17-18 (tolling

speedy trial time during periods the trial court lost jurisdiction due to proceedings on

affidavits of disqualification).

       {¶29} We find up to 120 days from the date of the filing of each motion to

dismiss was a reasonable time for the court to decide each motion. Thus, we conclude

speedy trial time tolled from July 10, 2010 (the day after Carr filed his July 9 motions to

dismiss), until January 28, 2011, when the court issued its written decision on all of

Carr’s numerous pending motions. However, we fail to see the rationale behind the

State’s argument that time tolled on January 29, 2011, and January 30, 2011, as it

appears Carr had no pending motions during that period. Therefore, we conclude two

actual days and six speedy trial days elapsed during that period. Thus, as of January

31, 2011, 105 speedy trial days had elapsed in total.

       {¶30} The trial court set the trial on count one for January 31, 2010. However,

Carr’s back-up counsel did not appear that day, so the court sua sponte continued the

trial until March 23, 2011. R.C. 2945.72(H) provides: “The time within which an

accused must be brought to trial, or, in the case of felony, to preliminary hearing and

trial, may be extended only by the following: * * * The period of any continuance granted

on the accused’s own motion, and the period of any reasonable continuance granted

other than upon the accused’s own motion[.]”

       {¶31} “Ideally, ‘[w]hen sua sponte granting a continuance under R.C.
Ross App. No. 12CA3358
                                                                                                           14
2945.72(H), the trial court must enter the order of continuance and the reasons therefor

by journal entry prior to the expiration of the time limit prescribed in R.C. 2945.71 for

bringing a defendant to trial.’ ” State v. Ramey, 132 Ohio St.3d 309, 2012-Ohio-2904,

971 N.E.2d 937, ¶ 32, quoting State v. Mincy, 2 Ohio St.3d 6, 441 N.E.2d 571 (1982),

syllabus. However, the Supreme Court of Ohio has “recognized that an appellate court

may affirm a conviction challenged on speedy-trial grounds even if the trial court did not

expressly enumerate any reasons justifying the delay when the reasonableness of the

continuance is otherwise affirmatively demonstrated by the record.” Ramey at ¶ 33.

For the continuance to toll speedy trial time, “[t]he record must reflect that the

continuance was ‘reasonable in both purpose and length.’ ” State v. Martin, 56 Ohio

St.2d 289, 293, 384 N.E.2d 239 (1978), quoting State v. Lee, 48 Ohio St.2d 208, 210,

357 N.E.2d 1095 (1976).

        {¶32} In an entry from January 31, 2011, the court explained its failed efforts to

contact back-up counsel. The court acknowledged Carr’s objection to a continuance

but explained that it “believes there are certain issues in this case, as well as the

procedural conduct of the trial, for which back-up counsel would be of the utmost

assistance to Mr. Carr * * *.” And the court stated that it “does not believe that Mr. Carr

can adequately function as counsel for himself without back-up counsel to rely on.” The

court found the speedy trial time would toll during the period of the continuance under

R.C. 2945.72(H).2

        {¶33} Carr objects to the court’s decision to sua sponte grant a continuance

2
  The court referenced this statutory provision in two entries filed January 31, 2011. In a third entry filed
that date, the court referenced R.C. 2945.72(G), but that appears to be a typographical error as that
provision relates to stays, not continuances.
Ross App. No. 12CA3358
                                                                                               15
based on back-up counsel’s failure to appear. Carr argues that he “made it quite clear

from the beginning that he wished to represent himself * * *.” (Appellant’s Br. 7). And

he complains that back-up counsel never contacted him or the court about counsel’s

unavailability for the original trial date.

       {¶34} We find the purpose of the continuance was reasonable. Even though

Carr objected to the continuance, the court originally appointed Sherrod as back-up

counsel at Carr’s request. Moreover, the record indicates that when the trial on the

registration charge ultimately occurred in case number 11 CR 220, Carr asked the court

to appoint Sherrod to represent him in the middle of it. And after that trial, Sherrod

continued to act as Carr’s attorney in the proceedings on count two and three in case

number 10 CR 117. Thus, we fail to see how Carr can argue with the court’s belief that

it was in his best interest to continue the originally scheduled trial on count one to

ensure the presence of back-up counsel.

       {¶35} The court did not explicitly explain the rationale behind the length of the

continuance, i.e., 52 days. The court orally indicated it would try to get the trial set for

“next month,” i.e., February 2011, and this obviously did not happen. We recognize that

a 52-day continuance is significant for an individual awaiting trial in jail. However, we

have previously held that “given the time constraints and complexity of a trial court’s

docket, 58 days is a reasonable length of time to continue a jury trial.” State v. Cottrell,

4th Dist. Ross Nos. 11CA3241 & 11CA3242, 2012-Ohio-4583, ¶ 17. See also State v.

Hughes, 4th Dist. Athens No. 08CA19, 2010-Ohio-2969, ¶ 9 (stating “[w]e are cognizant

of the burdensome caseloads in Ohio trial courts and do not believe that a two month

continuance is necessarily unreasonable”). This is especially so in light of the 120 day
Ross App. No. 12CA3358
                                                                                           16
period deemed reasonable above in the context of deciding a motion. Therefore, we

conclude the 52-day continuance was reasonable and speedy trial time tolled from

January 31, 2011, until the new March 23, 2011 trial date.

       {¶36} On March 23, 2011, the court continued the trial on count one again until

May 23, 2011, because an “essential defense witness did not appear because she had

not been served with her subpoena.” (Appellant’s Br. 4). On May 23, 2011, the trial

commenced on the registration offense under a different case number. This trial

concluded on May 25, 2011. In his speedy trial calculation, Carr concedes time tolled

from March 23, 2011, through May 25, 2011.

       {¶37} After May 25, 2011, Carr argues that time never tolled again before the

court found him guilty on November 21, 2011. However, he does acknowledge that

during this period the triple-count provision did not apply.

       {¶38} The State concedes time did not toll from May 26, 2011, through

September 8, 2011. During this period, 106 actual and speedy trial days elapsed. This

brings the total speedy trial day count to 211 days.

       {¶39} The State contends two more continuances tolled the rest of the time up

until the court’s finding of guilt. The court set the trial on counts two and three for

September 8, 2011. Sherrod did not appear for trial again. The court signed an entry

the clerk journalized the following day, explaining that Carr’s appointed counsel did not

appear and detailing the court’s efforts to contact him. The court stated it had “no

choice but to continue the jury trial in this matter” and that speedy trial time tolled under

R.C. 2945.72(C) and (H). The court did not set a new trial date at that time but

scheduled a contempt hearing for September 23, 2011. On September 29, 2011, the
Ross App. No. 12CA3358
                                                                                         17
court issued an entry finding Sherrod had a serious health problem that prevented him

from contacting the court before the September 8 trial date. The court found he was not

in contempt, set the trial for November 21, 2011, and found speedy trial time tolled until

then under R.C. 2945.72(C) and (H).

       {¶40} First we will address the period from the September 9, 2011 continuance

entry until the September 23, 2011 contempt hearing. R.C. 2945.72(C) permits a court

to toll speedy trial time during: “Any period of delay necessitated by the accused’s lack

of counsel, provided that such delay is not occasioned by any lack of diligence in

providing counsel to an indigent accused upon his request as required by law[.]”

However, this provision “applies to those situations where the accused is without, and

must procure, defense counsel.” State v. Singer, 50 Ohio St.2d 103, 108, 362 N.E.2d

1216 (1977). It does not apply where the accused has counsel but counsel does not

appear for a scheduled proceeding. See id. (finding R.C. 2945.72(C) did not apply

where the defendant’s retained counsel did not appear for arraignment). Thus, we

disagree with the court’s statement in the September 9, 2011 entry that time tolled

under R.C. 2945.72(C).

       {¶41} However, the court also found time tolled under R.C. 2945.72(H). The

record does not indicate that Carr requested a continuance of the September 8, 2011

trial date. The court’s entry implies it granted the continuance sua sponte. Carr

complains that this time should not count against him. But the continuance was for a

reasonable purpose. The court clearly could not conduct the trial on the scheduled date

because Carr had exercised his constitutional right to counsel, and his attorney was not

present. The record does not indicate Carr requested a replacement for Sherrod at that
Ross App. No. 12CA3358
                                                                                           18
time. And clearly, the court could not set another trial date before it located Sherrod

and determined why he had not appeared. Fifteen days is a reasonable period of time

to accomplish those goals. Thus, the court had a reasonable basis to continue the

proceedings and toll time at least until the contempt hearing on September 23, 2011.

And we note that Carr was evidently satisfied enough with Sherrod’s representation and

explanation for his absence to permit Sherrod to represent him during the remainder of

the proceedings.

       {¶42} We need not address whether time also tolled from September 24, 2011,

(the day after the contempt hearing) to November 21, 2011 (the next trial date and date

the court found Carr guilty). Even if we counted that period against the State, only 59

actual and speedy trial days elapsed during it. That would mean that exactly 270

speedy trial days elapsed when the court found Carr guilty on his no contest plea. In

other words, even if we counted those 59 days against the State, the State still would

have brought Carr to trial within the statutory speedy trial time limit. Accordingly, we

overrule Carr’s sole assignment of error and affirm the judgment below.

                                                                 JUDGMENT AFFIRMED.
Ross App. No. 12CA3358
                                                                                            19
                                    JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Ross
County Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as
of the date of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Abele, J. & Hoover, J.: Concur in Judgment and Opinion.


                                            For the Court



                                            BY: ____________________________
                                                William H. Harsha, Judge




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.